Berry, Judge,
dissenting:
I dissent from the majority opinion in this case because of the uncertainty it apparently creates in connection with the matter involved. The majority opinion appears to hold that the failure to provide a transcript for an indigent for an appeal of his conviction vitiates the entire trial and unqualifiedly releases the petitioner from custody. If this is the intent of the opinion, then it would appear to be in conflict with other decisions of this Court.
The only thing involved in this case is the alleged violation of the petitioner’s constitutional right to a free transcript in order to appeal his conviction. It is not contended that any of his constitutional rights were violated during the trial of the case, and, therefore the only thing that was invalidated was the sentence or judgment. The disposition in this case should allow the state the right to have the petitioner resentenced. He could then obtain the transcript and appeal within eight months of the last sentence. State ex rel. Bradley v. Johnson, 152 W.Va. 655, 166 S.E.2d 137. It has also been held by this Court that the accused in such cases could be retried. State ex rel. Tune v. Thompson, 151 W.Va. 282, 151 S.E.2d 732.
It is also questionable as to whether the letter written to the judge was legally sufficient to be considered for both a free transcript and a notice of intent to appeal. The notice of intent to appeal requires grounds for the appeal to be stated therein and has been held to be jurisdictional for an appeal. State v. Legg, 151 W.Va. 401, *24151 S.E.2d 215. These are. separate matters and the requirements were not contained in the perfunctory letter to the judge.